The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received November 7, 2022, amending Claims 1, 9, and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


As necessitated by amendment, Claims 1-3, 7-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. US 2019/0298127 (hereafter Hu et al.).

Regarding Amended Claim 1, Hu et al. anticipates:
1. (Currently Amended) A debris fin (dust collection box 10 which includes a debris fin) for a robotic cleaner dust cup having a dust cup body (box body 12) and an openable door (upper lid 17) moveably coupled to the dust cup body (Figure 3), the debris fin comprising: 
a fin mount (filter holder 14) having a mounting surface (flange surface of filter holder 14 adjacent sealing member 19 structure of upper lid 17, Figure 2) configured to engage the openable door (Figure 2) when the fin mount is coupled to the robotic cleaner dust cup (Figure 2); and 
an airflow body (dust separation structure 16) extending from the fin mount (Figure 2) according to a divergence angle (shown in Figure 2) such that[[,]] the airflow body and the fin mount define[[ing]] an airflow surface (inclined surface 141 and bottom plate 144 surface of dust separation structure 16 as shown in Figure 2, also see Paragraphs [0025] and [0026]), the air flow surface opposite the mounting surface (top portion versus bottom portion of filter holder 14 as shown in Figure 2), the airflow body being configured to straighten fibrous debris entrained within air that is incident thereon (structure shown in Figures 2-7 will provide claimed straightening).  

Regarding Claim 2, Hu et al. anticipates:
2. (Original) The debris fin of claim 1, wherein the airflow body (dust separation structure 16) includes one or more ribs (support plates 143 as shown in Figures 4-7 are ribs) extending from the airflow surface (bottom plate 144 surface of dust separation structure 16 as shown in Figure 2).  

Regarding Claim 3, Hu et al. anticipates:
3. (Original) The debris fin of claim 1, wherein the airflow body (dust separation structure 16) includes one or more grooves (grooves between ribs (support plate 143) as shown in Figures 4-7) defined in the airflow surface (bottom plate 144 surface of dust separation structure 16 as shown in Figure 2).  

Regarding Claim 7, Hu et al. anticipates:
7. (Original) The debris fin of claim 1 further comprising a debriding rib (support plate 143 as shown in Figures 4-7 are ribs that will perform debriding as the air passes through the device).  

Regarding Claim 8, Hu et al. anticipates:
8. (Original) The debris fin of claim 1 further comprising an overlay (filter 18), the overlay extending along at least a portion of the airflow body (dust separation structure 16)(shown in Figure 2).  

Regarding Amended Claim 9, Hu et al. anticipates:
9. (Currently Amended) A dust cup (dust collection box 10) for a robotic cleaner comprising: 

a dust cup body (box body 12) having: 
a dust cup base (lower lid 11); and 
one or more sidewalls (sidewalls of box body 12 shown in Figures 1 and 3) extending from
an openable door (upper lid 17) pivotally coupled (pivotal pins are shown on the lower left end of upper lid 17 in Figure 3) to the dust cup body; and 
a debris fin (dust separation structure 16 of filter holder 14) coupled to the openable door (Figure 2) and extending in a direction of the dust cup base (shown in Figure 2) at a divergence angle (shown in Figure 2)

Regarding Claim 10, Hu et al. anticipates:
10. (Original) The dust cup of claim 9 further comprising a robotic cleaner dust cup inlet (air inlet 122) defined in a corresponding one of the one or more sidewalls (sidewalls of box body 12 shown in Figures 1 and 3)(shown in Figures 2 and 3).  

Regarding Claim 11, Hu et al. anticipates:
11. (Original) The dust cup of claim 10, wherein the airflow body (support plates 143 as shown in Figures 4-7 are ribs) extends transverse to a central axis of the robotic cleaner dust cup inlet (air inlet 122)(shown in Figures 4-7).  

Regarding Claim 12, Hu et al. anticipates:
12. (Original) The dust cup of claim 10, further comprising a robotic cleaner dust cup outlet (air outlet 124) defined in a corresponding one of the one or more sidewalls (shown in Figures 2 and 3).  

Regarding Amended Claim 13, Hu et al. anticipates:
13. (Currently Amended) The dust cup of claim 12, further comprising a flow director director (air is directed by internal structure shown in Figure 2 to flow downward toward air outlet 124)  openable door (upper lid 17) 

Regarding Claim 14, Hu et al. anticipates:
14. (Original) The dust cup of claim 9, wherein the debris fin (dust separation structure 16 of filter holder 14) includes one or more ribs (support plates 143 as shown in Figures 4-7 are ribs – since multiple exist, some can be identified as ribs or previously cited air flow body) extending from the airflow surface (bottom plate 144 surface of dust separation structure 16 as shown in Figure 2, also see Paragraphs [0025] and [0026]).   

Regarding Claim 15, Hu et al. anticipates:
15. (Original) The dust cup of claim 9, wherein the debris fin (dust separation structure 16 of filter holder 14) includes one or more grooves (grooves between ribs (support plate 143) as shown in Figures 4-7) defined in the airflow surface (bottom plate 144 surface of dust separation structure 16 as shown in Figure 2, also see Paragraphs [0025] and [0026]).  

Regarding Claim 19, Hu et al. anticipates:
19. (Original) The dust cup of claim 9, wherein the debris fin (dust separation structure 16 of filter holder 14) includes a debriding rib (support plate 143 as shown in Figures 4-7 are ribs that will perform debriding as the air passes through the device).  

Regarding Claim 20, Hu et al. anticipates:
20. (Original) The dust cup of claim 9. wherein the debris fin (dust separation structure 16 of filter holder 14) further comprises an overlay (filter holder 14), the overlay extending along at least a portion of the airflow body (support plates 143 as shown in Figures 4-7 are ribs)(shown in Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4-6 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2019/0298127 (hereafter Hu et al.) in view of design choice.

Regarding Claims 4-6 and 6-18, Hu et al. discloses substantially all the limitations of the claim(s) except for a trailing edge of the airflow body (dust separation structure 16 of Claim 1)(support plates 143 as shown in Figures 4-7 are ribs of Claim 9) defining a wave shape.  Instead Hu et al. discloses a straight trialing edge.  It would have been an obvious matter of design choice to make the different portions of the trailing edge of whatever form or shape was desired or expedient with the motivation to achieve a desired cosmetic appearance or change the flow passage shapes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Claim Objection
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the Examiner withdraws the previous Claim Objection.

Rejection Under 35 U.S.C. 102
Applicant’s arguments, filed November 11, 2022 with respect to the 35 U.S.C. 102(a)(1) rejection of Claims 1-3, 7, 9-15, and 19 under Mitchell et al. US 2016/0058259 have been fully considered and are persuasive.  Therefore, the cited rejection has been withdrawn.  However, as necessitated by amendment, a new 35 U.S.C. 102(a)(2) rejection of Claims 1-3, 7-15, 19, and 20 under Hu et al. US 2019/0298127 was made.

Rejection Under 35 U.S.C. 103
Applicant’s arguments, filed November 11, 2022 with respect to the 35 U.S.C. 103 rejection of Claims 1, 4-6, 8, 9, 16-18, and 20 under Ruben US 2013/0219654 in view of Mitchell et al. US 2016/0058259 have been fully considered and are persuasive.  Therefore, the cited rejection has been withdrawn.  However, as necessitated by amendment, a new 35 U.S.C. 103 rejection of Claims 4-6 and 6-18 under Hu et al. US 2019/0298127 was made.

Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723